      Case 4:19-cv-00670-DPM Document 80 Filed 07/16/20 Page 1 of 1



             IN THE UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF ARKANSAS
                       CENTRAL DIVISION

CARLA HOOD                                                         PLAINTIFF

v.                         4:19-cv-670-DPM

BIOMET, INC.; BIOMET ORTHOPEDICS,
LLC; and BIOMET U.S.
RECONSTRUCTION, LLC                                              DEFENDANTS

                             JUDGMENT
     The complaint is dismissed with prejudice. The Court retains
jurisdiction until 30 September 2020 to enforce the parties' settlement
agreement.



                                                           f'
                                  D.P. Marshall Jr.
                                  United States District Judge

                                      I   u   Jv ly   ~o.?-. 0
